internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom fi p plr-118656-99 date date index number number release date legend authority state date a b c port location this letter is in response for your request for a ruling that the authority qualifies as a political_subdivision of the state for purposes of sec_103 of the internal_revenue_code facts and representations you make the following factual representations the authority was created on date pursuant to state law by the local governmental units a b and c the authority was created to provide for the development of ports in the state for transportation- related commerce in accordance with this purpose the authority will undertake various improvements and additions to certain existing port facilities located and will construct new port facilities to be located at the port and will acquire and develop the facilities necessary for the transportation in state use and sale of natural_gas that is currently stranded at the location the project as a result of the availability of natural_gas through the project the cost of electricity to the state’s residents will be substantially reduced excess gas not used in- state will be available for other uses the authority is governed by a board_of directors appointed by its member governmental units a b and c the authority has the power to acquire by purchase lease contribution condemnation or otherwise real and personal_property for the project state law provides that the authority has the same power of eminent_domain as that possessed by a b and c specifically the authority may commence eminent_domain actions in its own name in the appropriate court of the state to acquire land or materials within its physical boundaries for authority purposes and may take possession of the property upon commencement of the proceedings the authority’s revenues will be derived primarily from the sale of natural_gas to municipalities within the state and to other purchasers which are expected to include governmental and private entities these revenues will be used first generally to pay operating_expenses and debt service and to fund necessary reserves for operation of the project any net_income will be shared with the state and all of its municipalities for use in their respective governmental purposes upon dissolution of the authority its assets will be distributed to its member governmental units in addition to contributions from the participating governmental units the authority is authorized to issue bonds or any other form of indebtedness to raise funds to finance the project law and analysis sec_103 provides in part that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that the term state_or_local_bond means an obligation of a state or political_subdivision thereof sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units revrul_78_276 1978_2_cb_256 states that the term political_subdivision has been defined consistently for all federal tax purposes as denoting either a division of a state_or_local_government that is a municipal corporation or a division of such state_or_local_government that has been delegated the right to exercise sovereign power in determining whether an entity is a division of a state_or_local_governmental_unit important considerations are the extent the entity is controlled by the state_or_local_government unit and motivated by a wholly public purpose revrul_83_131 1983_2_cb_184 the three generally acknowledged sovereign powers are the power to tax the power of eminent_domain and the police power see commissioner v 3_tc_131 acq c b aff’d 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three powers enumerated in shamberg be delegated revrul_77_164 1977_1_cb_20 revrul_77_165 1977_1_cb_21 however possession of only an insubstantial amount of any or all sovereign powers is not suffficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government indicia that the authority is governmentally controlled are the authority is governed by a board_of directors appointed by its member governmental units a b and c the authority’s net_revenues inure to the benefit of the state and its municipalities and the authority’s assets will be distributed to its member governmental units upon dissolution the authority is motivated by a wholly public purpose under state law the authority is granted broad powers of eminent_domain within its physical boundaries the authority is authorized to commence actions in the appropriate court of the state to enforce this right and will be able to take possession of property upon commencement of the condemnation proceedings rather than after judgment these exercises of the power of eminent_domain are commensurate with a substantial exercise of that power conclusion based solely on the representations made we conclude that the authority is a political_subdivision for purposes of sec_103 accordingly the authority is not required to file federal_income_tax returns or pay federal_income_tax on its income except as specifically stated above no opinion is expressed regarding the consequences of this transaction under any provision of the code or regulations thereunder this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions products by timothy l jones assistant to the chief branch enclosure copy for sec_6110 purposes cc
